EXHIBIT FISCAL 2009 NON-EMPLOYEE DIRECTOR COMPENSATION Compensation Element Amount General Board service – cash Annual cash retainer - $60,0001 Meeting fees: $2,000 in-person, $1,000 telephonic General Board service-Equity Initial equity grant upon first becoming a Director and annually thereafter: -Option to purchase 10,000 shares of Common Stock -Restricted stock units to purchase 20,000 shares of Common Stock -Both grants vest monthly over 12 months Lead Director Additional cash retainer: $24,0001 Committee Chair service Additional cash retainer: 1 -Audit Committee: $10,000 -Compensation Committee: $10,000 -Nominating and Governance Committee: $10,000 Committee member service Additional cash retainer: 1 -Audit Committee: $10,000 -Compensation Committee: $10,000 -Nominating and Governance Committee: $10,000 Meeting fees: 1 Directors may elect to receive cash retainers in restricted stock with value equal to 133% of the forgone cash compensation and which vests in full on the day immediately prior to the subsequent annual meeting of stockholders.
